DETAILED ACTION
This FINAL action is in response to Application No. 17/848,549 originally filed 06/24/2022. The amendment presented on 12/05/2022 which provides amendments to claims 1 and 18 is hereby acknowledged. Currently Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed 12/05/2022 was NOT approved for the following reasons. 
	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
	Appropriate correction is required to overcome this rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,398,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version and correspond in scope with those of U.S. Patent No. 11,398,181.
Claim 1 of the instant application corresponds to claim 1 U.S. Patent No. 11,398,181.
Claim 2 of the instant application corresponds to claim 1 U.S. Patent No. 11,398,181.
Claims 3-18 all correspond in scope to claims 2-17 of U.S. Patent No. 11,398,181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. U.S. Patent Application Publication No. 2018/0301080 A1 hereinafter Shigeta and further in view of Ishizuka U.S. Patent Application Publication No. 2009/0167649 A1 hereinafter Ishizuka.

Consider Claim 1:
	Shigeta discloses a display module comprising: (Shigeta, See Abstract.)
	a display panel comprising a plurality of pixels each comprising a plurality of sub pixels, (Shigeta, [0059], “FIG. 3 is a block diagram of a pixel circuit according to an embodiment of the disclosure.  Generally, a display device includes a display panel, and the display panel includes a plurality of pixels.”)
	 the plurality of pixels being disposed on row lines of the display panel, and (Shigeta, [0160], “Specifically, according to an embodiment of the disclosure, the processor 300 may control the panel driver 200 such that the pulse width of the driving current Id is set according to the pulse width setting voltage Vw and the amplitude of the driving current Id is set according to the amplitude setting voltage Va.  At this time, when the display panel 500 is composed of n rows and m columns, the processor 300 may control the panel driving unit 200 such that the amplitude or the pulse width of the driving current Id is set in a row unit.”)
	each of the plurality of sub pixels including an inorganic light emitting element; and (Shigeta, [0025], “The light emitting unit may be a light emitting diode (LED) or an organic light emitting diode (OLED).”)
	a driver configured to be electrically connected to the display panel, and to drive the display panel, (Shigeta, [0139], “Meanwhile, each of the components of the compensation circuit 1500 described above may be included in a source driver for driving the display panel, but the disclosure is not limited thereto.”)
	wherein the driver is further configured to: sequentially apply a pulse width modulation (PWM) data voltage to the sub pixels of the display panel in an order of the row lines during one image frame time. (Shigeta, [0122-0125], [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	Shigeta however does not specify to drive the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light multiple times based on the applied PWM data voltage during the one image frame time, wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines.
	Choi however teaches it was a technique known by those having ordinary skill in the art to drive the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light multiple times based on the applied PWM data voltage during the one image frame time, (Choi, [0097], “Referring to FIG. 6, when the organic light emitting display device is driven at the low frequency, the one frame 1F period is divided into a plurality of sub-periods SF1, SF2, SF3, and SF4. Here, the plurality of sub-periods SF1, SF2, SF3, and SF4 are set as the same period. In FIG. 6, for convenience sake, the one frame 1F period is illustrated as being divided into the four sub-periods SF1, SF2, SF3, and SF4. However, exemplary embodiments are not limited thereto. For example, the one frame 1F period may be divided into at least two sub-periods.”)
	wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines. (Choi, [0101], “In order to solve the problem, according to the exemplary embodiment, the one frame 1F period is divided into the plurality of sub-periods SF1, SF2, SF3, and SF4 and the emission time of the pixel PXL is set to vary in each sub-period. That is, the emission time may be set to be larger from the first sub-period SF1 toward the fourth sub-period SF4. For this purpose, when the first sub-period SF1 is set to be 100%, the emission time of the first sub-period SF1 may be set to be no more than 80%.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing multiple emission periods as taught in Choi as this would have been used for the purpose of so that it is possible to improve display quality. (Choi, [0103])
Consider Claim 18:
	Shigeta discloses a method of driving a display module, the display module including (Shigeta, See Abstract.)
	a display panel having a plurality of pixels each including a plurality of sub pixels, the plurality of pixels being disposed on row lines of the display panel and (Shigeta, [0160], [0059], “FIG. 3 is a block diagram of a pixel circuit according to an embodiment of the disclosure.  Generally, a display device includes a display panel, and the display panel includes a plurality of pixels.”)
	each of the plurality of sub pixels including an inorganic light emitting element, the method comprising: (Shigeta, [0025], “The light emitting unit may be a light emitting diode (LED) or an organic light emitting diode (OLED).”)
	sequentially applying a pulse width modulation (PWM) data voltage to the sub pixels of the display panel in a sequential order of the row lines; and (Shigeta, [0122-0125], [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	sequentially applying a pulse width modulation (PWM) data voltage to the sub pixels of the display panel in a sequential order of the row lines during one image frame time. (Shigeta, [0122-0125], [0123], “Thereafter, the pulse width setting voltage Vw is set in order to set a driving time (a duty ratio or a pulse width) of the driving current for driving the light emitting element 111 during a PWM (Pulse Width Modulation) set period, and the amplitude setting voltage Va is set in order to set amplitude of the driving current during a PAM (Pulse Amplitude Modulation) set period.  That is, in the example of the pixel circuit 100-6, gradation data voltages representing the gradation of a pixel are two of the amplitude setting voltage Va and the pulse width setting voltage Vw.”)
	Shigeta however does not specify driving the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light multiple times based on the applied PWM data voltage during the one image frame time, wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines.
	Choi however teaches it was a technique known by those having ordinary skill in the art to perform a function of driving the display panel such that inorganic light emitting elements of sub pixels included in at least two consecutive row lines among the row lines emit light multiple times based on the applied PWM data voltage during the one image frame time, (Choi, [0097], “Referring to FIG. 6, when the organic light emitting display device is driven at the low frequency, the one frame 1F period is divided into a plurality of sub-periods SF1, SF2, SF3, and SF4. Here, the plurality of sub-periods SF1, SF2, SF3, and SF4 are set as the same period. In FIG. 6, for convenience sake, the one frame 1F period is illustrated as being divided into the four sub-periods SF1, SF2, SF3, and SF4. However, exemplary embodiments are not limited thereto. For example, the one frame 1F period may be divided into at least two sub-periods.”)
	wherein the inorganic light emitting elements of sub pixels included in the at least two consecutive row lines sequentially emit light in an order of the at least two consecutive row lines. (Choi, [0101], “In order to solve the problem, according to the exemplary embodiment, the one frame 1F period is divided into the plurality of sub-periods SF1, SF2, SF3, and SF4 and the emission time of the pixel PXL is set to vary in each sub-period. That is, the emission time may be set to be larger from the first sub-period SF1 toward the fourth sub-period SF4. For this purpose, when the first sub-period SF1 is set to be 100%, the emission time of the first sub-period SF1 may be set to be no more than 80%.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing multiple emission periods as taught in Choi as this would have been used for the purpose of so that it is possible to improve display quality. (Choi, [0103])
Allowable Subject Matter
Claims 2 is allowed.
	Further depending claims 3-17 are allowable based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features of claim 2 “wherein the driver is further configured to: apply the PWM data voltage to sub pixels included in each of the row lines during a data setting period for each of the row lines; and drive the display panel such that the inorganic light emitting elements of the sub pixels included in each of the at least two consecutive row lines emit light for a time corresponding to the applied PWM data voltage within each of a plurality of light emission periods for each of the at least two consecutive row lines.”. It is therefore respectfully submitted that claim 2 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626